                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MOISES MOREJON,

              Plaintiff,
                                                   File no: 1:19-CV-319
v.
                                                   HON. ROBERT J. JONKER
MOHAMMED REYES, et al.,

              Defendants.
                              /

                           ORDER APPROVING MAGISTRATE'S
                            REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on May 28, 2019 (ECF No. 7). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 7) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s claims are hereby DISMISSED pursuant to

28 U.S.C. § 1915(e)(2).

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        The Court discerns no good-faith basis for appeal of this matter.      See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Date:   June 20, 2019                       /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
